       Case 2:18-mj-00152-EFB Document 268 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10                                                      No. 2:18-mj-152-EFB
      IN THE MATTER OF THE
11    EXTRADITION OF OMAR
      ABDULSATAR AMEEN TO THE
12    REPUBLIC OF IRAQ                                  ORDER
13

14          On January 28, 2020 the court granted counsel for Ameen’s request to set a status report

15   deadline of April 29, 2020, by which time counsel for Ameen would apprise the court of its

16   efforts to obtain Ameen’s Turkcell data. ECF No. 257. At the deadline, counsel for Ameen filed

17   a status report indicating that the requests and documentation necessary to obtain the records had

18   been provided, via United States government channels, to the relevant Turkish authorities. ECF

19   No. 265 at 1-2. As of April 29, 2020, the Turkish authorities have not yet provided the data or

20   otherwise issued a final response to the request. Id. at 2. Counsel for Ameen requests that the

21   court set a new status report date of June 29, 2020 as it continues to seek the Turkcell data. Id.

22   The request is granted.

23          Accordingly, it is ORDERED that on or before June 29, 2020, counsel for Ameen shall

24   file an updated status report apprising the court of its ongoing attempts to obtain Ameen’s

25   Turkcell records.

26   DATED: April 30, 2020.

27

28
